IN RESPONSE TO SUGGESTION OF ERROR.
The opinion handed down in this case on the former hearing merely stated in brief the views of the different members of the court without the reasons therefor. In response to the suggestion of error, I feel called upon *Page 138 
to give more fully the reasons controlling the conclusion reached by me.
As it appears to me, the members of the court holding that the statute involved applies to criminal prosecutions are sticking in the bark — they fail to go to the heart of the question. They are controlled by the letter of the statute; they cannot get away from that. The effect of their position is that, where the language of a statute is plain, it must be followed, regardless of consequences. That is not the law as declared by this court and numerous other courts. Kennington v. Hemingway, 101 Miss. 259, 57 So. 809, 39 L.R.A. (N.S.) 541, Ann. Cas. 1914B, 392, involved the construction of a statute whose language was plain and unmistakable. The court held that the language of the statute was not controlling because it would thwart the intent of the legislature in the enactment of the statute. The authorities holding this view were referred to in the opinion and reviewed by the court. Among the authorities cited in that opinion is InReg. v. Clarence, 22 Q.B.D. (Eng.) 65. It was said in that case by Lord COLERIDGE, in substance, that in the construction of a statute, if the apparent logical construction of its language leads to results which it is impossible to believe that those who framed the statute or those who passed it contemplated and from which the reasonable mind recoils, some other construction must be looked for by the courts. The opinion in the Kennington case also cited with approval Board of Education v. Mobile  OhioRailroad Co., 72 Miss. 236, 16 So. 489, in which the court held that the statute there involved said one thing and meant another, and gave the statute force according to its meaning and not according to its language. Railroad Co. v. Hemphill, 35 Miss. 17, and Ingraham v. Speed, 30 Miss. 410, are squarely in point on this proposition. They are also cited with approval in the Kennington case. And in addition, the opinion in the Kennington case cited 2 Lewis' Suth. Statutory Construction (2 Ed.), sections 488-490; 36 Cyc. 1108; 20 *Page 139 
Cyc. 1272; and 14 Am.  Eng. Ency. of L. (2 Ed.), 1079 — all of which support the principle declared in the Kennington case. This same principle of statutory construction was involved in the case of Parchman v. Mobile  Ohio R.R. Co. (Miss.), 109 So. 665, the opinion in which is handed down at the same time this case goes down on suggestion of error. The court also held in the Parchman case that, although the language of the statute involved was unambiguous, it failed to embody the full meaning and intent of the legislature. In discussing the question, the court said:
"In construing a statute, courts are not always confined to the very language of the statute, even though that be plain. The real intention of the legislature must be sought and adopted in order to give effect to the statute; and this is true, even though it be necessary to go beyond the letter of the statute. Absurd and unthought of results will not be attributed to the legislature. If such results follow from the plain letter of the statute, if it can be reasonably done, some other construction of the statute must be found."
The question is, Which did the legislature intend should be the paramount policy in the administration of this statute, the protection of the patient from a damaging disclosure, or the effectual enforcement of the criminal laws for the protection of the public generally? Which of those two policies should be the paramount policy? If one should go down, which one should it be? In the enactment of the statute, did the legislature have in mind criminal as well as civil causes? In volume 1 of Wharton's Criminal Evidence (10 Ed.), p. 1064, in treating the subject of the admissibility in criminal cases of the evidence of the attending physician, the author says:
"But it does not cover information that would result in shielding a crime, and this is especially true where the physician himself may be implicated in the crime." *Page 140 
The supreme court of Iowa, in State v. Grimmell, 116 Iowa, 596, 88 N.W. 342, in discussing this character of statute said:
"This, as will be observed, is a criminal case, and it surely will not do to hold that a statute intended to protect the patient should operate as a shield for one who is charged with murder. Such a construction, while perhaps technically correct, is evidently so foreign to the purpose and object of the act, and so subversive of public justice, that it ought not to be adopted, except for the most imperative reasons. The safety of the public is the supreme law of the commonwealth, and we do not think the legislature, in passing the act in question, intended it to operate as a barrier to the enforcement of the criminal laws of the state."
Underhill on Criminal Evidence (3 Ed.), par. 298, in discussing the intent and purpose of such a statute, said.
"The statute was never intended as a defense for criminals. Its plain purpose is not to protect the murderers but to shield the memory of the dead. . . . A construction which would operate to convert a statutory provision intended to protect the patient from a damaging or objectionable disclosure into a protection for the person accused of the murder of the patient cannot be admitted, nor can we believe that such was the legislative intent."
The Indiana supreme court in Hauk v. State, 148 Ind. 238, 46 N.E. 127, 47 N.E. 465, in construing a statute having substantially the same purpose as ours, said:
"The rule declared by the statute, which forbids a physician to reveal in evidence matters discovered by him in the course of professional attendance or treatment of a patient, is intended to protect the latter, and not to shield one who is charged with perpetrating an unlawful act upon the patient. The statute cannot be so construed as to permit a party charged with crime to invoke it as a weapon of defense in his own favor, instead of its being used as a protection to his victim. This interpretation, *Page 141 
in our opinion, accords with reason, and is supported by authority."
The statute involved has been the law of this state for a good many years. It is not known ever to have been invoked in a criminal prosecution before. It is certain that this is the first time the question has been before this court. Doubtless many criminal cases have arisen since the statute was adopted in which the question could have been raised. And probably the reason it never has been done is that the bench and bar of the state have never thought of the statute as applying to criminal prosecutions. Such a history of a statute ought to have at least some weight in determining its purpose and meaning.
Suggestion of error overruled.
HOLDEN, J., concurs in the above views.